IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM WALLACE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
        Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1033

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 1, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

William Wallace, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     DENIED. See Pettway v. State, 776 So. 2d 930 (Fla. 2000).

WOLF, BENTON, and RAY, JJ., CONCUR.